Citation Nr: 1227129	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C (previously characterized as hepatitis).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for bilateral hearing loss, to include as due to a service-connected traumatic brain injury (TBI).

4.  Entitlement to service connection for tinnitus, to include as due to a service-connected TBI.

5.  Entitlement to an initial rating greater than 10 percent prior to July 17, 2009, and greater than 70 percent thereafter for undifferentiated somatoform disorder and moderate dementia.

6.  Entitlement to special monthly compensation based on the need for aid & attendance/housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1947 to March 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss and for tinnitus, each to include as due to a TBI.  Although this decision was not appealed by the Veteran, he submitted additional evidence relevant to these claims in February 2006 (or within 1 year of the March 2005 rating decision) which renders the March 2005 rating decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

This matter also is on appeal from a February 2007 rating decision in which the RO granted a claim of service connection for undifferentiated somatoform disorder and moderate dementia (which was characterized as mild vascular dementia and undifferentiated somatoform disorder) and assigned a 10 percent rating effective March 23, 2005.

This matter further is on appeal from a May 2007 rating decision in which the RO denied the Veteran's claim of entitlement to special monthly compensation based on aid & attendance/housebound status.

The Board observes that, in an October 1955 rating decision, the RO denied the Veteran's claim of service connection for hepatitis C (which was characterized as hepatitis).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the October 1955 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for hepatitis C (previously characterized as hepatitis) is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board also observes that, in an October 2009, the RO granted a claim of service connection for a TBI (which was characterized as post-traumatic headaches and a history of convulsions due to a head injury), assigning a zero percent rating effective October 23, 2008.

In a March 2012 rating decision, the RO assigned a higher initial 70 percent rating effective July 17, 2009, for the Veteran's service-connected undifferentiated somatoform disorder and moderate dementia.  Because the initial ratings assigned to the Veteran's service-connected undifferentiated somatoform disorder and moderate dementia are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As is explained below in greater detail, new and material evidence has been received to reopen the previously denied claim of service connection for hepatitis C.  Additional development is required before the underlying claim can be adjudicated on the merits.  The issues of entitlement to service connection for hepatitis C and for bilateral hearing loss and tinnitus, each to include as due to a service-connected TBI, entitlement to special monthly compensation based on the need for aid & attendance/housebound status, and entitlement to an initial rating greater than 10 percent prior to July 17, 2009, and greater than 70 percent thereafter for undifferentiated somatoform disorder and moderate dementia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In October 1955, the RO denied the Veteran's claim of service connection for hepatitis C (which was characterized as hepatitis) and the Veteran did not appeal.

2.  The evidence submitted since October 1955 relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C because it suggests that the Veteran currently experiences hepatitis C which may be related to active service.


CONCLUSIONS OF LAW

1.  The October 1955 RO decision, which denied the Veteran's claim of service connection for hepatitis C, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302 (2011).

2.  Evidence submitted since the October 1955 RO decision in support of the claim of service connection for hepatitis C is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's application to reopen his previously denied service connection claim for hepatitis C, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for hepatitis C.  He specifically contends that he has submitted evidence from his private treating physicians which demonstrates that he experiences current hepatitis C that is related to active service, entitling him to reopen the previously denied claim.  

In October 1955, the RO denied, in pertinent part, the Veteran's claim of service connection for hepatitis C (which was characterized as hepatitis).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302 (2011).  The Veteran did not appeal the October 1955 rating decision and it became final.  

The claim of service connection for hepatitis C may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed a request to reopen his previously denied service connection claim in statements on a VA Form 21-4142 which was dated on March 18, 2005, and date-stamped as received by the RO on March 23, 2005.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claim of service connection for hepatitis C, the evidence before VA at the time of the prior final RO decision in October 1955 consisted of his service treatment records and immediate post-service VA treatment records, including a September 1955 VA examination report.  The RO noted that the Veteran had been treated for acute hepatitis in February 1948 while on active service.  The RO also noted that the September 1955 VA examination report showed only a history of hepatitis with no residuals.  Thus, the claim was denied.

The newly received evidence includes additional post-service VA and private treatment records.  All of this evidence is to the effect that he currently experiences hepatitis C which is related to active service.  For example, in a February 2006 letter, H.L., M.D., stated that the Veteran had asked for his hepatitis profile to be checked in January 2006.  "The test was positive for hepatitis C.  [The Veteran] stated that he was in China during his military service and had hepatitis during his stay there."  The Veteran also reported being told by VA that his hepatitis C had been "cured" when he sought treatment for this disability.

With respect to the Veteran's application to reopen his claim of service connection for hepatitis C, the Board notes that the evidence which was of record in October 1955 did not indicate that the Veteran experienced any disability due to hepatitis C which could be attributed to active service.  The newly submitted medical evidence suggests the presence of hepatitis C which could be attributable to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since October 1955 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for hepatitis C is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for hepatitis C is reopened; to this extent only, the appeal is granted.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's reopened claim of service connection for hepatitis C, his claims of service connection for bilateral hearing loss and for tinnitus, each to include as due to a service-connected TBI, his claim for an initial rating greater than 10 percent prior to July 17, 2009, and greater than 70 percent thereafter for undifferentiated somatoform disorder and moderate dementia, and his claim of entitlement to special monthly compensation based on the need for aid & attendance/housebound status can be adjudicated.

Because the Veteran's reopened claim of service connection for hepatitis C is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on this claim.

The Veteran contends that he incurred hepatitis C during active service.  To date, the Veteran has not been provided with appropriate VA examination to determine the nature and etiology of his hepatitis C.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his hepatitis C.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claims for bilateral hearing loss and for tinnitus, each to include as due to a service-connected TBI, the Board notes that the Veteran has contended that his in-service duties as a "bazooka man" while on active service caused or contributed to his current bilateral hearing loss and tinnitus.  He alternatively has contended that his service-connected TBI caused or contributed to his bilateral hearing loss and tinnitus.  A review of the Veteran's service personnel records shows that he served as an infantryman in the United States Marine Corps.  A review of the Veteran's service treatment records shows that he incurred a TBI (which was diagnosed as an intracranial injury) during active service.  As noted in the Introduction, service connection is in effect for a TBI.  The Veteran's post-service VA treatment records show that he has been diagnosed as having bilateral hearing loss and tinnitus, including following his most recent VA audiology examination in July 2009.  Unfortunately, although a VA examiner was asked in January 2010 to provide an opinion concerning the contended etiological relationship between the Veteran's bilateral hearing loss, tinnitus, and his service-connected TBI, this examiner was not asked to provide and did not provide an opinion concerning the contended causal relationship between the Veteran's bilateral hearing loss, tinnitus, and active service.  Given the foregoing, and given the length of time which has elapsed since the Veteran's most recent VA audiology examination in July 2009, the Board finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus, each to include as due to a service-connected TBI.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to special monthly compensation (SMC) based on the need for aid & attendance/housebound status, the Board notes that he has contended that he is entitled to SMC because he requires the aid and attendance of another person (his wife).  He specifically reported on VA examination in July 2010 that he was dependent on his wife to assist him with all of his activities of daily living.  The Veteran currently does not meet the disability percentages required for a finding of SMC based on aid & attendance or housebound status, however.  See 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 3.352(a).  There also is no competent evidence demonstrating whether the Veteran requires the aid of another person to perform personal functions required in everyday living or is bedridden.  Id.  The Veteran submitted a copy of a private evaluation conducted in April 2007 for aid and attendance purposes.  Although the April 2007 private clinician's findings are nearly impossible to read because they are hand-written, this clinician found that the Veteran was able  to walk "very little," care for the needs of nature, feed, dress, and bathe himself, and get out of bed.  To date, the Veteran has not been provided with appropriate VA examination to determine his entitlement to SMC based on the need for aid & attendance/housebound status.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA aid & attendance examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Finally, with respect to the Veteran's higher initial rating claim for undifferentiated somatoform disorder and moderate dementia, the Board notes that the Veteran contends that this disability is more disabling than currently evaluated.  He also essentially contends that this disability has worsened since his most recent VA examination in July 2009.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in July 2009, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected undifferentiated somatoform disorder and moderate dementia.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the Veteran's most recent VA outpatient treatment records associated with the claims file are dated only through May 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice on his reopened claim of service connection for hepatitis C.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hepatitis C, bilateral hearing loss, tinnitus, and/or for his service-connected undifferentiated somatoform disorder and moderate dementia since his service separation.  Obtain all VA treatment records which have not been obtained already, to include all records dated since May 2010.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his hepatitis C.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any hepatitis C currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hepatitis C, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran suffers from moderate dementia so he may not be able to provide a complete or accurate medical history.  The examiner also is advised that the Veteran was treated for acute hepatitis while on active service in February 1948.  The examiner finally is advised that the Veteran contends that he incurred his current hepatitis C during active service.

4.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any bilateral hearing loss or tinnitus currently experienced by the Veteran, if possible.  The examiner also should provide detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran suffers from moderate dementia so he may not be able to provide a complete or accurate medical history.  The examiner also is advised that the Veteran contends that he incurred his current bilateral hearing loss and tinnitus during active service, including as a result of in-service duties as a "bazooka man."  The examiner finally is advised that the Veteran's service personnel records show that his military occupational specialty (MOS) was infantryman.

5.  Schedule the Veteran for VA aid and attendance examination.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether, due to his service-connected disabilities, the Veteran is in need of the regular aid and attendance of another person in order to perform personal functions required in everyday living such as bathing, feeding, dressing himself, attending to the wants of nature, adjusting prosthetic devices, or protecting himself from the hazards of his daily environment.  The examiner also is asked to opine whether, due to his service-connected disabilities, the Veteran is bedridden in that his service-connected disabilities require that he remain in bed apart from any prescribed course of convalescence or treatment.  The examiner further is asked to opine whether the Veteran is permanently and substantially confined to his home and the immediate premises solely due to his service-connected disabilities.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran suffers from moderate dementia so he may not be able to provide a complete or accurate medical history.  The examiner also is advised that service connection currently is in effect for undifferentiated somatoform disorder and moderate dementia, residuals of a post-operative traumatic rupture of the musculotendinous junction and extensor pollicis longus of the left hand with chip fracture of the left thumb, a right hand disability, a traumatic brain injury (TBI), post-traumatic headaches, post-traumatic seizures, and residuals of a simple fracture to the right temporal bone.

6.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected undifferentiated somatoform disorder and moderate dementia.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the service-connected undifferentiated somatoform disorder and moderate dementia results in total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran suffers from moderate dementia so he may not be able to provide a complete or accurate medical history.  

7.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


